



EMPLOYMENT AGREEMENT
 
BETWEEN
 
RADIO ONE, INC.
 
AND
 
ALFRED C. LIGGINS, III
 
Dated as of April 16, 2008
 


 






--------------------------------------------------------------------------------


EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of April 16, 2008, is
made by and between Radio One, Inc., a Delaware corporation (the “Company”), and
Alfred C. Liggins, III (the “Executive”).
 
In consideration of the premises and mutual covenants herein contained, the
Company and the Executive hereby agree as follows:
 
1. Definitions.
 
“Affiliate” shall mean any Person directly or indirectly controlling, controlled
by, or under common control with, the Company.
 
“Annual Base Salary” shall mean the annual base salary as described in Section
5.1 hereof.
 
“Annual Incentive” shall have the meaning set forth in Section 5.2 hereof.
 
“Board” shall mean the board of directors of the Company.
 
“Cause” shall mean (i) the commission by the Executive of a felony, fraud,
embezzlement or an act of serious, criminal moral turpitude which, in case of
any of the foregoing, in the good faith judgment of the Board, is likely to
cause material harm to the business of the Company and the Company Affiliates,
taken as a whole, provided, that in the absence of a conviction or plea of nolo
contendere, the Company will have the burden of proving the commission of such
act by clear and convincing evidence, (ii) the commission of an act by the
Executive constituting material financial dishonesty against the Company or any
Company Affiliate, provided, that in the absence of a conviction or plea of nolo
contendere, the Company will have the burden of proving the commission of such
act by a preponderance of the evidence, (iii) the repeated refusal by the
Executive to use his reasonable and diligent efforts to follow the lawful and
reasonable directives (in light of the terms of this Agreement) of the Board
with respect to a matter or matters within the control of the Executive, or (iv)
the Executive’s willful gross neglect in carrying out his material duties and
responsibilities under this Agreement, provided, that unless the Board
reasonably determines that a breach described in clause (iii) or (iv) is not
curable, the Executive will, subject to the following proviso, be given written
notice of such breach and will be given an opportunity to cure such breach to
the reasonable satisfaction of the Board within thirty (30) days of receipt of
such written notice, and, provided further, that the Executive only will be
entitled to cure two such defaults during the Term of Employment.
 
“Change of Control” shall be deemed to have occurred in the event of a
transaction or series of related transactions pursuant to which any Person or
group (as such term is defined in Section 13(d)(3) of the Securities Exchange
Act of 1934, as amended) of Persons (a) acquires, whether by merger,
consolidation or transfer or issuance of capital stock, capital stock of the
Company (or any surviving or resulting company), which together with stock held
by such Person or group, constitutes more than 50% of the voting power of the
stock of the Company (or any surviving or resulting company) or (b) acquires (or
has acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such Person or Persons) assets from the Company that have
a total gross fair market value equal to or more than 50% of the total gross
fair market value of all of the assets of the Company immediately before such
acquisition or acquisitions.  For purposes herein, gross fair market value means
the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.  For purposes of Section 6, a Change of Control shall not occur unless
such transaction constitutes a “change in ownership of a corporation”, a “change
in effective control of a corporation”, or a “change in ownership of a
substantial portion of a corporation’s assets” under Section 409A of the Code
and the regulations promulgated thereunder.  Notwithstanding the foregoing, a
Change of Control shall not be deemed to have occurred if following a
transaction, the Executive and/or Catherine L. Hughes retain more than fifty
percent (50%) of the voting power of the stock of the Company (or any surviving
or resulting company).
 
“Class D Common Stock” shall mean the Company’s class D common stock, par value
$.001 per share.
 
“COBRA” shall mean the requirements of Part 6 of Subtitle B of Title I of ERISA
and Code §4980B and of similar state law.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended.
 
“Commencement Date” shall have the meaning set forth in Section 3 hereof.
 
“Common Stock” shall mean all classes of the Company’s common stock and any
capital stock of the Company distributed after the date of this Agreement with
respect to shares of the Company’s common stock by way of dividend,
distribution, stock split, exchange, conversion, merger, consolidation,
reorganization or other recapitalization.
 

--------------------------------------------------------------------------------


“Company Affiliate” shall mean any Subsidiary of the Company.
 
“Compensation Committee” shall mean the compensation committee of the Board.
 
“Competing Business” shall have the meaning set forth in Section 10.1 hereof.
 
“Competing Market” shall have the meaning set forth in Section 10.1 hereof.
 
“Confidential Information” shall have the meaning set forth in Section 8 hereof.
 
“Date of Termination” shall mean the date on which the Executive’s employment
with the Company actually terminates.
 
“Disability” shall mean the Executive’s inability to render the services
required under this Agreement by reason of a physical or mental disability for
ninety (90) days, which need not be consecutive, during any twelve (12)
consecutive month period, and the effective date of such Disability shall be the
day next following such ninetieth (90th) day.  A determination of Disability
will be made by a physician satisfactory to both the Executive and the Company;
provided that if the Executive and the Company cannot agree as to a physician,
then each will select a physician and such physicians shall together select a
third physician, whose determination as to Disability shall be completed within
ten (10) days of the date on which the disagreement between the Executive and
the Company arose and the decision of such third physician will be final and
binding on the Executive and the Company.  The Executive and the Company shall
have the right to present to such physician such information and arguments as
each deems appropriate, including the opinion of other physicians.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
 
“Fair Market Value” shall mean the closing price of a share of Common Stock on
the applicable date.
 
“Good Reason” shall be deemed to exist if, without the express written consent
of the Executive, (a) the Executive’s rate of Annual Base Salary (as provided in
Section 5.1 of this Agreement), including any increases, is reduced, (b) the
Executive suffers a substantial reduction in his title, duties or
responsibilities, (c) the Company fails to pay the Executive’s Annual Base
Salary when due or to pay any other material amount due to the Executive
hereunder within five (5) days of written notice from the Executive, (d) the
Company materially breaches this Agreement (other than a breach described in the
preceding clause (c)) and fails to correct such breach within thirty (30) days
after receiving the Executive’s demand that it remedy the breach, or (e) the
Company fails to obtain a satisfactory written agreement from any successor to
assume and agree to perform this Agreement, which successor the Executive
reasonably concludes is capable of performing the Company’s financial
obligations under this Agreement.
 
“Initial Restricted Stock” shall have the meaning set forth in Section 5.15(a)
hereof.
 
“Limited Amount” shall have the meaning set forth in Section 6.6(a) hereof.
 
“Make-Whole Payment” shall have the meaning set forth in Section 5.4 hereof.
 
“Noncompete Period” shall have the meaning set forth in Section 10.1 hereof.
 
“Notice of Termination” shall have the meaning set forth in Section 6.5 hereof.
 
“Options” shall have the meaning set forth in Section 5.14 hereof.
 
“Option Shares” shall have the meaning set forth in Section 5.14 hereof.
 
“Person” shall mean any natural or legal person including any individual,
partnership, joint venture, corporation, association, joint stock company,
limited liability company, trust, unincorporated organization or government or
any department or agency or political subdivision thereof.
 
“Section 6.1 Severance Period” shall have the meaning set forth in Section
6.1(a)(i) hereof.
 
“Section 6.2 Severance Period” shall have the meaning set forth in Section
6.2(a)(v) hereof.
 

--------------------------------------------------------------------------------


 “Signing Bonus” shall have the meaning set forth in Section 5.3 hereof.
 
“Subsidiary” shall mean, with respect to any Person, a corporation of which the
securities having a majority of the voting power in electing directors are, at
the time of determination, owned by such Person, directly or through one or more
Subsidiaries.
 
“Term of Employment” shall have the meaning set forth in Section 3 hereof.
 
“Transfer” shall mean a sale, transfer, assignment, pledge, hypothecation,
mortgage or other disposition (whether with or without consideration and whether
voluntarily or involuntarily or by operation of law) of any interest in any
Option Shares or Common Stock; except that a transfer or assignment to any trust
established and maintained for the benefit of the Executive shall not be deemed
a Transfer hereunder; provided, that such trust agrees in writing to be bound by
any transfer restrictions set forth herein.
 
“TV One Award” shall have the meaning set forth in Section 5.5(a) hereof.
 
“Vehicle Allowance” shall have the meaning set forth in Section 5.10 hereof.
 
“Withholding Amount” shall have the meaning set forth in Section 5.15(b) hereof.
 
“Work Product” shall have the meaning set forth in Section 9 hereof.
 
      2.  Employment.  During the Term of Employment, subject to the terms and
provisions set forth in this Agreement, the Company shall employ the Executive
as the Chief Executive Officer and President of the Company, and the Executive
hereby accepts such employment.
 
3. Term of Employment.  The initial term of employment under this Agreement
shall commence as of the date hereof (the “Commencement Date”) and, unless
earlier terminated by the Company or the Executive under Section 6 of this
Agreement, shall continue until April 15, 2011 (the “Term of
Employment”).  Thereafter, the Term of Employment will be extended automatically
for additional one (1) year periods, unless either party provides written notice
of its/his intention not to renew to the other party at least sixty (60) days
before the expiration of the initial or any renewal term of this Agreement, as
applicable.
 
4. Positions, Responsibilities and Duties.
 
4.1 Duties.  During the Term of Employment, the Executive, as the Chief
Executive Officer and President of the Company, shall be responsible, subject to
the direction of the Board, for identifying acquisition opportunities for the
Company and providing strategic guidance, leadership and direction to the
management team of the Company and for such other duties and functions of a
senior executive nature, commensurate with his title, responsibility and
remuneration as may be directed from time to time by the Board. The Executive
shall report solely to the Board.
 
4.2 Attention to Duties and Responsibilities.  During the Term of Employment,
the Executive shall devote substantially all of his business time to the
business and affairs of the Company and shall use his best efforts, ability and
fidelity to perform faithfully and efficiently his duties and responsibilities.
 
5. Compensation and Other Awards.
 
5.1 Annual Base Salary.  Commencing on the Commencement Date, as compensation
for the services to be provided by the Executive under this Agreement, the
Company shall pay the Executive an annual base salary of Nine-Hundred Eighty
Thousand Dollars ($980,000.00) (the “Annual Base Salary”).  The Executive’s
Annual Base Salary shall be reviewed by the Compensation Committee annually, and
may be increased (but not decreased) as the Compensation Committee determines
appropriate.  In making such determination, the Compensation Committee may take
into account: the salaries of chief executive officers of companies that are
similar in nature and scope to the businesses conducted by the Company at such
time; the Company’s financial position and cash flow; and/or the impact of any
such increase on the Company’s loan covenants.  Such Annual Base Salary shall be
payable to the Executive in equal installments at least twice per month in
accordance with the Company’s regular payroll practice.
 

--------------------------------------------------------------------------------


5.2 Annual Incentive Compensation.  With respect to each calendar year ending
during the Term of Employment, the Executive shall have the opportunity to earn
an annual incentive cash payment (the “Annual Incentive”) of one hundred percent
(100%) of the Annual Base Salary.  Fifty percent (50%) of the Annual Incentive
shall be determined by the Compensation Committee in its sole discretion, and
fifty percent (50%) of the Annual Incentive shall be based upon the attainment
of certain Executive and Company performance goals.  The applicable performance
goals shall be determined by the Compensation Committee, in consultation with
the Executive, and shall be communicated to the Executive in writing as soon as
reasonably practicable following the Compensation Committee’s determination;
provided, however, that with respect to calendar year 2009 and each subsequent
calendar year during the Term of Employment, the performance goals shall be
established in writing no later than ninety (90) days following the beginning of
the calendar year.  The Compensation Committee shall determine whether and to
what extent the applicable performance goals have been achieved and the amount
of the Annual Incentive, if any.  The Annual Incentive shall be due and payable
by the Company on or before March 15 of the year immediately following the year
for which such Annual Incentive is awarded.
 
5.3 Retroactive Compensation.  In recognition of the fact that the Executive was
underpaid and was not employed pursuant to the terms of an employment contract
for the last three (3) years, and in order to appropriately adjust the
Executive’s compensation retroactively, the Company shall make a one-time lump
sum cash payment (the “Signing Bonus”) to the Executive equal to One Million
Dollars ($1,000,000), less appropriate tax withholdings.  Such Signing Bonus
shall be paid within sixty (60) days of the Commencement Date.  Notwithstanding
the foregoing, the Signing Bonus shall be paid in installments or delayed (but
not later than March 15, 2009) to the extent necessary or appropriate for the
Company to (a) maintain its covenants under any loan, credit or financing
arrangement, including maintenance of such covenants taking into consideration
any pro forma results stemming from any business initiatives of the Company or
(b) meet its cash flow needs.
 
5.4 Make-Whole Payment.  In recognition of the Executive’s dedication and
loyalty and to compensate him for real losses associated with his prior
employment contract in which he did not receive a retention bonus or loan
forgiveness from the Company, the Company shall make a one-time cash payment
(the “Make-Whole Payment”) to the Executive equal to Four Million Eight Hundred
Thousand Dollars ($4,800,000), less appropriate tax withholdings.  Such
Make-Whole Payment shall be paid in a lump sum within sixty (60) days of the
Commencement Date.  Notwithstanding the foregoing, the Make-Whole Payment shall
be paid in installments or delayed (but not later than March 15, 2009) to the
extent necessary or appropriate for the Company to (a) maintain its covenants
under any loan, credit or financing arrangement, including maintenance of such
covenants taking into consideration any pro forma results stemming from any
business initiatives of the Company or (b) meet its cash flow needs.
 
5.5 TV One Award/Internet Strategies.
 
                               (a) In recognition of his contributions in
founding TV One LLC (“TV One”) on behalf of the Company, the Executive shall be
eligible to receive an amount equal to eight percent (8%) of any proceeds from
distributions or other liquidity events in excess of the return of the Company’s
aggregate investment in TV One (the “TV One Award”).  The Company’s obligation
to pay the TV One Award shall be triggered (i) only after the Company’s recovery
of the aggregate amount of its capital contribution in TV One and (ii) only upon
actual receipt of (A) distributions of cash or marketable securities or (B)
proceeds from a liquidity event with respect to the Company’s membership
interest in TV One.  The Executive’s eligibility to receive the TV One Award
shall survive a Change of Control and/or Executive’s termination of employment;
provided, however, that in the event of either a termination for Cause or
termination by Executive without Good Reason, the Executive’s rights hereunder
to the TV One Award shall automatically extinguish and cease in their
entirety.  As soon as practicable after the date hereof, the parties shall enter
into agreements evidencing the TV One Award.
 
                               (b) The Company and the Executive agree to
negotiate in good faith to determine whether the Executive should be entitled to
any interest in, or additional compensation for, the development and success of
an internet strategy, any such award to be made at the sole discretion of the
Compensation Committee.
 
5.6 Retirement and Savings Plans.  During the Term of Employment and to the
extent eligible, the Executive shall be entitled to participate in all pension,
retirement, savings and other employee benefit plans and programs applicable to
peer executives of the Company.
 
5.7 Welfare Benefit Plans and Perquisites.  During the Term of Employment and to
the extent eligible, the Executive, the Executive’s spouse, if any, and the
Executive’s eligible dependents, if any, shall be entitled to participate in and
be covered by all welfare benefit plans and programs, if any, and shall be
entitled to receive such perquisites and fringe benefits, if any, generally
applicable to executives of the Company.
 
5.8 Expense Reimbursement.  During the Term of Employment, the Executive shall
be entitled to receive prompt reimbursement for all reasonable expenses incurred
by the Executive in performing his duties and responsibilities hereunder in
accordance with the policies and procedures of the Company as in effect at the
time the expense was incurred, as the same may be changed prospectively from
time to time.  The amount of expenses eligible for reimbursement during any
calendar year shall not affect the expenses eligible for reimbursement in any
other calendar year, and the reimbursement of an eligible expense shall be made
as soon as practicable after the Executive submits the request for such
reimbursement, but not later than December 31 following the calendar year in
which the expense was incurred.
 

--------------------------------------------------------------------------------


5.9 Vacation Benefits.  During the Term of Employment, the Executive shall be
entitled to four (4) weeks paid vacation annually to be taken at such times
which do not materially interfere with the operations of the Company.  Any
vacation not used by the Executive during any calendar year during the Term of
Employment shall accumulate to the extent permitted by and in accordance with
the Company policy then in effect.
 
5.10 Vehicle Allowance.  During the Term of Employment, (i) the Executive shall
be entitled to use of an automobile leased by the Company and (ii) the Company
shall pay the cost of any and all applicable insurance coverage therefor and any
other operating expenses related to such automobile (the benefits provided in
(i) and (ii) shall be collectively referred to as the “Vehicle Allowance”).  The
Executive acknowledges that the Company will impute income to the Executive
based on the portion of the Vehicle Allowance that does not constitute an
ordinary and necessary business expense of the Company.  During the Term of
Employment, the monthly cost to the Company of such Vehicle Allowance shall be
at least equal to the monthly amount being paid by the Company for the
Executive’s automobile lease and applicable insurance and operating expenses on
the date of this Agreement.  Upon expiration of the Company’s lease, the
Executive shall have the right to purchase such vehicle in accordance with the
terms of the Company’s lease agreement for such vehicle.
 
5.11 Wireless Communications Allowance.  During the Term of Employment, the
Executive shall be entitled to use of a wireless telephone and/or other wireless
communications devices with all equipment and service costs thereof to be borne
by the Company.
 
5.12 Personal Assistant.  During the Term of Employment, the Company shall make
available to the Executive the services of a full-time personal assistant.  The
Executive acknowledges that the Company will impute income to the Executive
based on the portion of the cost of the personal assistant’s services that does
not constitute an ordinary and necessary business expense of the Company.
 
5.13 Financial Manager.  During the Term of Employment, the Company shall make
available to the Executive the services of a financial manager.  The Executive
acknowledges that the Company will impute income to the Executive based on the
services provided by the financial manager.
 
5.14 Stock Options.  Effective as of the next monthly grant date under the
Company’s equity compensation policy  following the Commencement Date, the
Company shall grant to the Executive options to purchase one million one hundred
fifty thousand (1,150,000) shares of Class D Common Stock (the “Options,” and
the shares of Class D Common Stock obtainable upon exercise of such Options, the
“Option Shares”).  Notwithstanding the foregoing, Executive agrees that the
Options grant may be deferred until the month following the next monthly grant
(or to successive months) if, in the Compensation Committee’s sole discretion,
such a deferral is deemed necessary to comply with insider trading rules and
regulations.  Except as set forth in this Section 5.14, all terms and conditions
of such Options (and such Option Shares) shall be set forth in the Company’s
equity compensation plan and such documentation as the Company may prescribe.
 
                                (a) The price payable by the Executive for each
Option Share shall be the Fair Market Value of each Option Share on the date of
grant as set forth in the option agreement.
 
                                 (b) The Options to purchase Option Shares shall
vest in accordance with the following schedule:
 
Vesting Date
 
Vested Percentage of Options to Purchase Option Shares
 
April 15, 2009
    33 1/3 %
April 15, 2010
    66 2/3 %
April 15, 2011
    100 %          



                                (c) Notwithstanding any other provision
contained herein, upon a Change of Control, all of the Executive’s Options shall
become fully and immediately exercisable.
 
                                (d) Upon termination of the Executive’s
employment hereunder, any then unexercisable Option shall expire and be
immediately forfeited.  The Executive’s right to exercise any exercisable Option
following termination of his employment shall be governed in accordance with the
terms of the Company’s equity compensation plan; provided, however, that if the
Executive’s employment terminates for any reason other than his death or
Disability, any exercisable Option shall not also expire and be forfeited until
the ninetieth (90th) day following such termination.
 
                                (e) All unexercised Options to acquire Option
Shares shall expire on the tenth anniversary of their respective dates of grant.
 

--------------------------------------------------------------------------------


5.15 Restricted Stock Awards.
 
                               (a) Effective as of the next monthly grant date
under the Company’s equity compensation policy following the Commencement Date,
the Company shall grant to the Executive three hundred thousand (300,000) shares
of Class D Common Stock (in the aggregate, the “Initial Restricted Stock”)
subject to certain vesting and transfer restrictions set forth in this Section
5.15, the equity compensation plan and such documentation as the Company may
prescribe.  Notwithstanding the foregoing, Executive agrees that the Initial
Restricted Stock grant may be deferred until the month following the next
monthly grant (or to successive months) if, in the Compensation Committee’s sole
discretion, such a deferral is deemed necessary to comply with insider trading
rules and regulations.  The Compensation Committee also may, in its sole
discretion, award additional shares of Class D Common Stock, subject to vesting
and transfer restrictions, to the Executive during each or any year occurring
during the Term of Employment, based upon the attainment of certain Company
performance goals during any such year.  Such performance goals shall be
determined by the Compensation Committee in consultation with the Executive, and
shall be communicated to the Executive in writing as soon as reasonably
practicable following the Compensation Committee’s determination.  The
Compensation Committee shall determine whether and to what extent the applicable
performance goals have been achieved.  Any such additional grant of restricted
stock shall be subject to such terms and conditions as may be set forth in the
Company’s equity compensation plan and such documentation as the Company may
prescribe.
 
                               (b) The Executive shall be responsible for the
payment of any withholding tax requirement arising from the vesting of the
awards described in Section 5.15(a).  The amount of withholding tax required
with respect to the Initial Restricted Stock award (the “Withholding Amount”)
shall be determined by the Chief Financial Officer, Controller or other
appropriate officer of the Company, and the Executive shall furnish such
information and make such representations as such officer requires to make such
determination.  The Company shall notify the Executive of the Withholding Amount
and the Executive shall pay such Withholding Amount to the Company, in cash, by
certified cashier’s check, or by delivery of shares of Company Common Stock
owned by the Executive having a Fair Market Value equal to the Withholding
Amount (which may include shares otherwise issuable to the Executive upon
vesting of the award).  The Company shall remit the Withholding Amount to the
appropriate taxing authority or authorities.
 
                               (c) The Initial Restricted Stock shall vest in
accordance with the following vesting schedule:
 
Vesting Date
 
Vested Percentage of Shares of Initial Restricted Stock
 
April 15, 2009
    33 1/3 %
April 15, 2010
    66 2/3 %
April 15, 2011
    100 %          

 
                              Subsequent awards described in Section 5.15(a)
shall vest in accordance with the terms of the Company’s equity compensation
plan and such documentation as the Company may prescribe.
 
                              (d) The Executive shall be entitled to receive,
whether in the form of cash or stock, dividends declared on any unvested Class D
Common Stock granted pursuant to this Section 5.15 which shall be paid to the
Executive on the date such dividends are paid to other holders of Class D Common
Stock.
 
                              (e) Notwithstanding any other provision contained
herein, upon a Change of Control, all of the Executive’s unvested Initial
Restricted Stock and all unvested shares of other awards granted under Section
5.15(a) shall immediately become fully vested.
 
                              (f) During the Term of Employment, the Executive
may not Transfer any unvested Initial Restricted Stock, or any unvested shares
of other awards granted under Section 5.15(a).  Any Transfer or attempted
Transfer of any such unvested share in violation of this Section 5.15(f) shall
be null and void, and the Company shall not record such Transfer on its books or
treat any purported transferee of such unvested share as the owner of such
security for any purpose.
 
6. Termination.  The Executive’s employment hereunder (and the Term of
Employment) may be terminated under the following circumstances:
 
                       6.1 Termination by the Company Without Cause or by
Executive for Good Reason.
 
                             (a) Subject to Section 6.2, in the event that the
Company terminates the Executive’s employment without Cause (which shall include
a termination at the end of the Term of Employment by reason of the Company’s
non-renewal of the Agreement pursuant to Section 3), or if the Executive
terminates his employment for Good Reason in accordance with Section 6.1(c)
below, the Executive shall only be entitled to:
 
                                   (i) the continuation of the Annual Base
Salary at the rate then in effect (as provided in Section 5.1 of this Agreement)
on the Date of Termination for a period of twelve (12) months commencing on such
Date of Termination (the “Section 6.1 Severance Period”);
 

--------------------------------------------------------------------------------


                                   (ii) subject to the provisions of Section
5.2, a portion of the Annual Incentive for the year in which the Date of
Termination occurs, determined by dividing the number of days in the calendar
year through the Date of Termination by three hundred sixty-five (365) and
multiplying such fraction by the Annual Incentive which the Executive would have
earned if he had remained employed by the Company for the entire calendar year;
provided, however, that the discretionary portion of the Annual Incentive shall
be determined in good faith by the Compensation Committee taking into account
the Executive’s length of service and contribution towards the Company’s
business during the year in which the Date of Termination occurs;
 
                                    (iii) any Annual Base Salary accrued to the
Date of Termination, and any Annual Incentive relating to a prior year actually
earned but not yet paid as of the Date of Termination;
 
                                    (iv) reimbursement for all expenses (under
Section 5.8 of this Agreement) incurred as of the Date of Termination, but not
yet paid as of the Date of Termination;
 
                                    (v) to the extent applicable, and as so
permitted by applicable law, the continuation of the Executive’s welfare
benefits (as described in Section 5.7 of this Agreement) at the level in effect
on the Date of Termination during the Section 6.1 Severance Period or beyond as
the law requires, and any other compensation and benefits as may be provided in
accordance with the terms and provisions of applicable plans and programs, if
any, generally applicable to executives of the Company or specifically
applicable to the Executive; provided, that, that the Company shall provide the
Executive with group health continuation coverage for the Executive and his
dependents during such Section 6.1 Severance Period on the same terms and
conditions as applicable to active employees, and such period of coverage shall
run concurrently with the COBRA continuation coverage period; provided further,
that, in the event that the Executive becomes eligible for comparable group
health coverage provided by a subsequent employer, the coverage provided
pursuant to this Section 6.1(a)(v) shall cease;
 
                                    (vi) such rights as the Executive may have
under any other written agreement between the Company and the Executive which is
currently in effect or under any employee benefit plan or program of the Company
(including rights to equity compensation).
 
                                   For the avoidance of doubt, in the event that
amounts payable pursuant to Sections 5.3 and 5.4 herein have not yet been paid
to the Executive on the Date of Termination, the Executive shall receive such
amounts in accordance with Sections 5.3 and 5.4.
 
                              (b) Subject to Section 6.6, the amounts owed under
Section 6.1(a)(i) shall be payable in equal bi-weekly installments from the Date
of Termination through the expiration of the Section 6.1 Severance Period.  Each
such installment shall be treated as a separate payment for purposes of Section
409A of the Code.  The amounts owed under Section 6.1(a)(ii) shall be payable,
if at all, at the same time as the Annual Incentive normally would be paid under
Section 5.2 for the calendar year in which the Date of Termination occurs.  The
amounts owed under Section 6.1(a)(iii) shall be paid within fifteen (15) days of
the Date of Termination.  The amounts owed under Section 6.1(a)(iv), unless
otherwise expressly specified herein, shall be paid in accordance with the plan,
programs, policies and procedures of the Company in effect at the time the
applicable expenses are incurred.  The amounts owed under Section 6.1(a)(v)
shall be payable in accordance with the terms of the applicable plans and
programs.  The amounts owed under Section 6.1(a)(vi) shall be paid in accordance
with the applicable agreements, plans, and programs.
 
                               (c) Upon thirty (30) days’ prior written notice
to the Board, the Executive may terminate his employment under this Agreement
for Good Reason and such notification shall specify the act, or acts, on the
basis of which the Executive has found Good Reason, provided, that such notice
must be provided by the Executive to the Board no later than ninety (90) days
following the Executive’s knowledge of the initial existence of the
circumstances that constitute Good Reason.  The Board shall then be provided the
opportunity, within thirty (30) days of its receipt of such notification, to
meet with the Executive to discuss such act or acts.  If the Executive does not
rescind his termination of employment at such meeting, the Executive’s
employment by the Company shall be terminated for Good Reason pursuant to this
Section 6.1, and the Executive shall receive the benefits provided under Section
6.1(a) hereof.
 
6.2 Termination in Connection with a Change of Control.
 
                               (a) In the event (x) the Company terminates the
Executive’s employment without Cause (which shall include a termination at the
end of the Term of Employment by reason of the Company’s non-renewal of the
Agreement pursuant to Section 3) or the Executive terminates his employment for
Good Reason, and (y) such termination occurs within two years following a Change
of Control, the Executive shall only be entitled to:
 
                                    (i) an amount equal to three times (3x) the
sum of (x) the Annual Base Salary at the rate then in effect (as provided in
Section 5.1 of this Agreement) on the Date of Termination (or, if greater, the
date immediately preceding the Change in Control) and (y) the average of the
last three Annual Incentive payments (or, if the Executive has received fewer
than three Annual Incentive Payments, the average of all such Annual Incentive
Payments);
 

--------------------------------------------------------------------------------


                                    (ii) subject to the provisions of Section
5.2, a portion of the Annual Incentive for the year in which the Date of
Termination occurs, determined by dividing the number of days in the calendar
year through the Date of Termination by three hundred sixty-five (365) and
multiplying such fraction by the Annual Incentive which the Executive would have
earned if he had remained employed by the Company for the entire calendar year;
provided, however, that the discretionary portion of the Annual Incentive shall
be determined in good faith by the Compensation Committee taking into account
the Executive’s length of service and contribution towards the Company’s
business during the year in which the Date of Termination occurs;
 
                                    (iii) any Annual Base Salary accrued to the
Date of Termination and any Annual Incentive relating to a prior year actually
earned but not yet paid as of the Date of Termination;
 
                                    (iv) reimbursement for all expenses (under
Section 5.8 of this Agreement) incurred as of the Date of Termination, but not
yet paid as of the Date of Termination;
 
                                    (v) to the extent applicable, and as so
permitted by applicable law, the continuation of the Executive’s welfare
benefits (as described in Section 5.7 of this Agreement) at the level in effect
on the Date of Termination for a period of three (3) years commencing on the
Date of Termination (the “Section 6.2 Severance Period”) or beyond as the law
requires, and any other compensation and benefits as may be provided in
accordance with the terms and provisions of applicable plans and programs, if
any, generally applicable to executives of the Company or specifically
applicable to the Executive, provided, that, the Company shall provide the
Executive with group health continuation coverage for the Executive and his
dependents during such Section 6.2 Severance Period on the same terms and
conditions as applicable to active employees; and such period of coverage shall
run concurrently with the COBRA continuation coverage period; provided further,
that, in the event that the Executive becomes eligible for comparable group
health coverage provided by a subsequent employer, the coverage provided
pursuant to this Section 6.2(a)(v) shall cease; and
 
                                    (vi) such rights as the Executive may have
under any other written agreement between the Company and the Executive which is
then currently in effect or under any employee benefit plan or program of the
Company (including rights to equity compensation).
 
                                     For the avoidance of doubt, in the event
that amounts payable pursuant to Sections 5.3 and 5.4 herein have not yet been
paid to the Executive on the Date of Termination, the Executive shall receive
such amounts in accordance with Sections 5.3 and 5.4.
 
                                    (vii) Notwithstanding any other provision
contained herein, in the event (x) the Company terminates the Executive’s
employment without Cause (including, without limitation, by reason of the
Company’s non-renewal of the Agreement pursuant to Section 3) or the Executive
terminates his employment for Good Reason, and (y) such termination occurs
within six (6) months preceding a Change of Control, the Executive shall only be
entitled to the payments and benefits set forth in Section 6.1(a); provided,
however, that (a) upon the date of the Change of Control, any payments which
have not yet been made to the Executive pursuant to Section 6.1(a)(i) shall be
paid to the Executive in a lump sum within five (5) business days following the
date of the Change of Control; (b) the Executive shall be entitled to an
additional lump sum payment in the amount of the sum of (1) and (2), where (1)
equals two times (2x) the Annual Base Salary at the rate in effect on the Date
of Termination, and (2) equals three times (3x) the average of the last three
Annual Incentive payments (or, if the Executive has received fewer than three
Annual Incentive Payments, the average of all such Annual Incentive Payments),
which shall be paid within ten (10) days following the date of the Change in
Control; and (c) the Company shall provide the Executive with group health
coverage for the Executive and his dependents during the Section 6.2 Severance
Period on the same terms and conditions as applicable to active employees and
such period of coverage shall run concurrently with the COBRA continuation
coverage period; provided, that, in the event that the Executive becomes
eligible for group health coverage provided by a subsequent employer, the
coverage provided pursuant to this Section 6.2(a)(vii) shall cease.
 
                              (b) Subject to Section 6.6, the amounts owed under
Section 6.2(a)(i) shall be payable to the Executive in a single lump sum within
five (5) business days following the Date of Termination.  The amounts owed
under Section 6.2(a)(ii) shall be payable, if at all, at the same time as the
Annual Incentive normally would be paid under Section 5.2 for the calendar year
in which the Date of Termination occurs.  The amounts owed under Section
6.2(a)(iii) shall be paid within fifteen (15) days of the Date of
Termination.  The amounts owed under Section 6.2(a)(iv), unless otherwise
expressly specified herein, shall be paid in accordance with the plans,
programs, policies and procedures of the Company in effect at the time the
applicable expenses were incurred.  The amounts owed under Section 6.2(a)(v)
shall be payable in accordance with the terms of the applicable plans and
programs.  The amounts owed under Section 6.2(a)(vi) shall be paid in accordance
with the applicable agreements, plans, and programs.
 
6.3 Termination Due to Death or Disability, by the Company for Cause or by
Executive without Good Reason.
 
                               (a) In the event of the Executive’s death, or a
termination of the Executive’s employment under this Agreement by either the
Company or the Executive due to Disability, or the termination by the Company of
the Executive’s employment under this Agreement for Cause in accordance with
Section 6.3(c) below, or if the Executive terminates his employment with the
Company without Good Reason in accordance with Section 6.3(d) below (which shall
be deemed to include a termination at the end of the Term of Employment by
reason of the Executive’s non-renewal of the Agreement pursuant to Section 3),
the Term of Employment shall end and, notwithstanding Section 5 hereof, the
Executive, his estate or other legal representative, as the case may be, shall
only be entitled to:

--------------------------------------------------------------------------------


                                    (i) any Annual Base Salary accrued to the
Date of Termination,  and any Annual Incentive relating to a prior year actually
earned but not yet paid as of the Date of Termination;
 
                                   (ii) subject to the provisions of Section
5.2, a portion of the Annual Incentive for the year in which the Date of
Termination occurs, determined by dividing the number of days in the calendar
year through the Date of Termination by three hundred sixty-five (365) and
multiplying such fraction by the Annual Incentive which the Executive would have
earned if he had remained employed by the Company for the entire calendar year;
provided, however, that the discretionary portion of the Annual Incentive shall
be determined in good faith by the Compensation Committee taking into account
the Executive’s length of service and contribution towards the Company’s
business during the year in which the Date of Termination occurs;
 
                                   (iii) reimbursement for all expenses (under
Section 5.8 of this Agreement) incurred as of the Date of Termination, but not
yet paid as of the Date of Termination;
 
                                   (iv) any other compensation and benefits as
may be provided in accordance with the terms and provisions of applicable plans
and programs, if any, generally applicable to executives of the Company or
specifically applicable to the Executive; and
 
                                   (v) such rights as the Executive may have
under any other written agreement between the Company and the Executive which is
currently in effect or employee benefit plan or program of the Company
(including rights to equity compensation).
 
                                   For the avoidance of doubt, in the event that
amounts payable pursuant to Sections 5.3 and 5.4 herein have not yet been paid
to the Executive on the Date of Termination, the Executive shall receive such
amounts in accordance with Sections 5.3 and 5.4.
 
                               (b) The amounts owed under Section 6.3(a)(i)
shall be paid within fifteen (15) days of the Date of Termination.  The amounts
owed under Section 6.3(a)(ii) shall be payable, if at all, at the same time as
the Annual Incentive normally would be paid under Section 5.2 for the calendar
year in which the Date of Termination occurs.  The amounts owed under Section
6.3(a)(iii), unless otherwise expressly specified herein, shall be paid in
accordance with the policies and procedures of the Company in effect at the time
the applicable expenses were incurred.  The amounts owed under Section
6.3(a)(iv) shall be payable in accordance with the terms of the applicable plans
and programs.  The amounts owed under Section 6.3(a)(v) shall be paid in
accordance with the applicable plan, program, or agreement.
 
                               (c) The Company may terminate the Executive for
Cause.  In each case, the existence of Cause must be confirmed by the Board
prior to any termination therefor.  In the event of such a confirmation, the
Company shall notify the Executive that the Company intends to terminate the
Executive’s employment for Cause under this Section 6.3.  Such notification
shall specify the act, or acts, on the basis of which the Board has so confirmed
the existence of Cause.
 
                               (d) Upon sixty (60) days’ prior written notice to
the Board, the Executive may terminate his employment under this Agreement
without Good Reason.
 
6.4 No Mitigation; No Offset.  In the event of any termination of employment,
the Executive shall be under no obligation to seek other employment and there
shall be no offset against any amounts due the Executive under this Agreement on
account of any remuneration attributable to any subsequent employment that the
Executive may obtain.  Any amounts due under this Section 6 are in the nature of
severance payments, or liquidated damages, or both, and are not in the nature of
a penalty.
 
6.5 Notice of Termination.  Any termination of the Executive’s employment under
this Section 6 shall be communicated by a notice of termination (the “Notice of
Termination”) to the other party hereto given in accordance with Section 12.4 of
this Agreement.  Such notice shall (a) indicate the specific termination
provision in this Agreement relied upon, (b) set forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated, and (c) if the
termination date is other than the date of receipt of such notice, specify the
date on which the Executive’s employment is to be terminated (which date shall
not be earlier than the date on which such notice is actually received).
 
6.6 Compliance With Section 409A.  Notwithstanding any provision of this
Agreement to the contrary, if as of the Date of Termination, the Executive is or
is deemed to be a specified employee within the meaning of Section
409A(a)(2)(B)(i) of the Code, the following rules shall apply:
 
                               (a) To the extent that any amounts described in
Section 6 in the aggregate do not exceed the limits set forth in Section
402(g)(1)(B) of the Code (the “Limited Amount”) in the calendar year in which
the Date of Termination occurs, such amount shall be payable in accordance with
Section 6.1(b) or 6.2(b), as applicable.
 

--------------------------------------------------------------------------------


                               (b) In the event that deferral of the
commencement of any other payments or benefits otherwise payable pursuant to
this Agreement is necessary in order to prevent any accelerated or additional
tax under Section 409A of the Code, the Company shall defer commencement of the
payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to the Executive), and any
payments or benefits that would otherwise be paid to the Executive during the
six-month period following his Date of Termination shall be accumulated and paid
to the Executive in a single cash lump sum (without interest) within ten (10)
days following the first business day of the seventh month following the Date of
Termination.
 
7. Insurance
 
7.1 . The Company will insure the Executive, for the duration of his employment,
and thereafter in respect of his acts and omissions occurring during such
employment, under a contract of directors’ and officers’ liability insurance to
the same extent as any such insurance insures members of the Board.
 
8. Confidential Information.  The Executive acknowledges that the confidential
or proprietary information obtained by him while employed by the Company
concerning the business or affairs of the Company or any Affiliate of the
Company (“Confidential Information”) is the property of the Company or such
Affiliate, as the case may be.  For purposes of this Agreement, the term
“Confidential Information” does not include information that the Executive can
demonstrate (a) was in the Executive’s possession prior to first being employed
by the Company, provided, that such information is not known by the Executive to
be subject to another confidentiality agreement with, or other obligation of
secrecy to, the Company or another party, (b) is generally available to the
public and became generally available to the public other than as a result of a
disclosure in violation of this Agreement, (c) became available to the Executive
on a non-confidential basis from a third party, provided, that such third party
is not known by the Executive to be bound by a confidentiality agreement with,
or other obligation of secrecy to, the Company or another party or is otherwise
prohibited from providing such information to the Executive by a contractual,
legal or fiduciary obligation or (d) the Executive is required to disclose
pursuant to applicable law or regulation (as to which information, the Executive
will provide the Company with prior notice of such requirement and, if
practicable, an opportunity to obtain an appropriate protective order).  The
Executive agrees that he will not during the Term of Employment and for the
two-year period following the Term of Employment, willfully disclose
Confidential Information to any Person (other than employees of the Company or
any Subsidiary thereof or any other Person expressly authorized by the Board to
receive Confidential Information or otherwise as required in the course of his
duties during the Term of Employment) or use for his own account any
Confidential Information without the prior written consent of the Board.  The
Executive shall deliver to the Company at the termination of the Term of
Employment, or at any other time the Board may request in writing, all
memoranda, notes, plans, records, reports, computer tapes and software and other
documents and data (and copies thereof) containing Confidential Information or
Work Product which he may then possess or have under his control.  The Company
shall, upon the Executive’s request, provide to the Executive a copy of such
documents as may be reasonably necessary for the Executive to defend himself in
any third party shareholder disputes, and which shall otherwise remain subject
to the provisions of this Section 8.
 
9. Work Product.  The Executive agrees that all inventions, innovations,
improvements, developments, methods, designs, analyses, reports and all similar
or related information which relate to the Company’s or its Subsidiaries’ actual
business, research and development or existing products or services and which
are conceived, developed or made by the Executive while employed with the
Company (“Work Product”) belong to the Company or such Subsidiary.  Upon the
written request of the Board, the Executive will promptly disclose such Work
Product to the Board and perform all actions reasonably requested by the Board
(whether during or after the Term of Employment) to establish and confirm such
ownership.
 
10. Noncompete, Non-Solicitation.
 
10.1 Non-Compete. The Executive acknowledges that in the course of his
employment with the Company he will become familiar with the trade secrets and
other confidential information of the Company and the Subsidiaries of the
Company and that his services will be of special, unique and extraordinary value
to the Company.  Therefore, the Executive agrees that, during the Term of
Employment and for an additional period (the “Noncompete Period”) equal to one
(1) year thereafter, he shall not directly or indirectly own, manage, control,
participate in, consult with, or render services for any “Competing Business”
(as defined below) in any “Competing Market” (as defined below).  For purposes
of this section, a “Competing Business” is  any enterprise or individual engaged
(or after Executive’s arrival, that becomes engaged) in the production, sale or
distribution of content via cable television, the world wide web, radio or other
media used by the Company to distribute content as of the Date of Termination
that (i) principally targets African-American audiences or (ii) creates,
maintains or operates entertainment or social services aimed at African-American
consumers or users.  A division or subsidiary of a diversified business will be
treated as a Competing Business only if (i) the diversified business falls
within the preceding sentence and (ii) the Executive directly provides services
to that division or subsidiary as his primary employment within the diversified
business.  A “Competing Market” is a geographic market in which the Company or
any Company Affiliate has, on or before the Date of Termination, (i) commenced
material operations or (ii) determined before such date to commence such
material operations and committed substantial resources to either determining
the feasibility of such commencement or actually commencing such
operations.  The Company agrees that any businesses arising out of or related to
the Executive’s current ownership of and interest in Music One, Inc. are
expressly excluded from the intended scope of this provision and thus not
Competing Businesses.  Nothing herein shall prohibit the Executive from being a
passive owner of not more than 4.9% of the outstanding stock of any class of a
corporation which is publicly traded, so long as the Executive has no active
participation in the business of such corporation.  Notwithstanding the
foregoing, if Executive’s employment terminates without Cause or for Good
Reason, the Noncompete Period shall be limited to the Term of Employment.

--------------------------------------------------------------------------------


10.2 Non-Solicit. During the Noncompete Period, the Executive shall not directly
or indirectly through another Person (i) induce or attempt to induce any
employee of the Company or any Subsidiary of the Company (other than Catherine
Hughes) to leave the employ of such Person; (ii) hire any individual who was an
executive of the Company or its Subsidiaries, a general, station or regional
manager of the Company or its Subsidiaries, or a radio personality employed by
the Company or its Subsidiaries at any time during the Term of Employment (other
than Catherine Hughes and individuals who have not been employed by the Company
or a Subsidiary of the Company for a period of at least one (1) year prior to
employment by the Executive directly or indirectly through another Person); or
(iii) induce or attempt to induce any customer, supplier, licensee or other
Person having a business relationship with the Company or any Subsidiary of the
Company to cease doing business with the Company or such Subsidiary of the
Company, or interfere materially with the relationship between any such
customer, supplier, licensee or other Person having a business relationship with
the Company or any Subsidiary of the Company.
 
10.3 Acknowledgements.
 
                                (a) The Executive agrees and acknowledges that
the type and scope of restrictions described in this Section 10 are fair and
reasonable and that the restrictions are designed to protect the legitimate
interests of the Company and not to prevent him from earning a living.  If,
however, at the time of enforcement of this Section 10, a court shall hold that
the duration, scope or area restrictions stated herein are unreasonable under
circumstances then existing, the parties agree that the maximum duration, scope
or area reasonable under such circumstances shall be substituted for the stated
duration, scope or area and that the court shall be allowed to revise the
restrictions contained herein to cover the maximum period, scope and area
permitted by law.
 
                                (b) The Executive acknowledges and agrees that
the Executive’s breach of Section 8 or Section 10 of this Agreement will cause
substantial and irreparable harm to the Company, and therefore, in the event of
any such breach, in addition to such other remedies that may be available, the
Company shall be entitled to equitable relief, including specific performance
and injunctive relief.
 
                                (c) In the event that the Executive’s employment
terminates for whatever reason, the Executive hereby grants consent to
notification by the Company to the Executive’s new employer concerning the
Executive’s obligations under Sections 8 and 10 of this Agreement.
 
                                (d) In the event that legal action is deemed
necessary by the Company to enforce the provisions of Section 8 or Section 10 of
this Agreement, the time period for all covenants and restrictions contained in
Sections 8 and 10 shall be tolled during such time as the litigation is pending.
 
11. Successors.
 
11.1 Executive.  This Agreement is personal to the Executive and, without the
prior express written consent of the Company, shall not be assignable by the
Executive, except that the Executive’s rights to receive any compensation or
benefits under this Agreement may be transferred or assigned pursuant to
testamentary disposition, intestate succession or pursuant to a qualified
domestic relations order.  This Agreement shall inure to the benefit of and be
enforceable by the Executive’s heirs, beneficiaries and/or legal
representatives.
 
11.2 The Company.  This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns, provided, that the Company may
only transfer or assign this Agreement with the Executive’s prior written
consent (which consent shall be deemed given if the Executive consented to the
underlying transaction).
 
12. Miscellaneous.
 
12.1 Applicable Law, Forum and Jurisdiction.  The corporate law of the State of
Delaware will govern all questions concerning the relative rights of the Company
and its stockholders, and all questions concerning the construction, validity
and interpretation of this Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware.  The parties agree
that all actions or proceedings arising in connection with this Agreement shall
be conducted in the State of Delaware and each party agrees to submit to the
jurisdiction of the state and federal courts of the State of Delaware for
actions arising out of this Agreement.
 
12.2 Legal Fees.  The Company shall pay the reasonable legal fees (based on
actual time charges and disbursements of counsel) incurred by the Executive in
negotiating and entering into this Agreement, up to a maximum of Twenty-Five
Thousand Dollars ($25,000).
 
12.3 Amendments/Waiver.  This Agreement may not be amended or modified other
than by a written agreement executed by the parties hereto or their respective
successors and legal representatives.  No waiver by any party to this Agreement
of any breach of any term, provision or condition of this Agreement by the other
party shall be deemed a waiver of a similar or dissimilar term, provision or
condition at the same time, or any prior or subsequent time.

--------------------------------------------------------------------------------


12.4 Notices.  All notices, waivers and other communications hereunder shall be
in writing and shall be given by hand-delivery to the other party, by facsimile
(with appropriate confirmation of transmission), by reputable overnight courier,
or by registered or certified mail, return receipt requested, postage prepaid,
and shall be deemed delivered when actually delivered by hand, upon receipt of
confirmation of facsimile transmission, three (3) days after mailing, or one day
after dispatch by overnight courier, addressed as follows:
 
If to the Executive:
 
Mr. Alfred C. Liggins
[at the last known address on file with the Company]
 
If to the Company:
 
Radio One, Inc.
5900 Princess Garden Parkway, 7th Floor
Lanham, MD 20706
Attention:         General Counsel
Facsimile:         301-306-9638
 
or to such other address as either party shall have furnished to the other in
writing in accordance herewith.
 
12.5 Withholding.  Notwithstanding anything else to the contrary herein, the
Company may withhold from any amounts payable under this Agreement such taxes as
shall be required to be withheld pursuant to any applicable law or
regulation.  Where amounts are payable to the Executive pursuant to this
Agreement both in cash and in a form other than cash, the Company may, at its
option and upon prior notice to the Executive, withhold from such cash payments,
or withhold from such payments in a form other than cash, or withhold from both.
 
12.6 Severability.  If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future law, and if the rights or
obligations of any party hereto under this Agreement will not be materially and
adversely affected thereby: (a) such provision will be fully severable; (b) this
Agreement will be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part hereof; (c) the remaining
provisions of this Agreement will remain in full force and effect and will not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom; and (d) in lieu of such illegal, invalid or unenforceable
provision, there will be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as shall be agreed upon by the Company and
the Executive.
 
12.7 Captions; Section References.  The captions of this Agreement are not part
of the provisions hereof and shall have no force or effect.  All references to
sections of statutes, regulations or rules shall be deemed to be references to
any successor sections.
 
12.8 No Company Setoff.  The Company’s obligation to pay the Executive the
amounts provided and to make the arrangements provided hereunder shall not be
subject to setoff, counterclaim, or recoupment of amounts owed by the Executive
to the Company or its Affiliates.
 
12.9 Entire Agreement.  This Agreement contains the entire agreement between the
parties concerning the subject matter hereof and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between the parties with respect thereto.
 
12.10 Counterparts.  This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement.
 
12.11 Representation.  The Executive represents and warrants that the
performance of the Executive’s duties and obligations under this Agreement will
not violate any agreement between the Executive and any other Person.
 
12.12 Further Assurances.  The parties shall, with reasonable diligence, do all
things and provide all reasonable assurances as may be required to complete the
transactions contemplated by this Agreement, and each party shall provide such
further documents or instructions required by any other party as may be
reasonably necessary or desirable to give effect to this Agreement and carry out
its provisions.
 
12.13 Survivorship.  The respective rights and obligations of the parties under
this Agreement shall survive any termination of this Agreement or the
Executive’s employment hereunder for any reason to the extent necessary for the
intended preservation of such rights and obligations.
 
[END OF PAGE]
[SIGNATURE PAGE FOLLOWS]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Executive has hereunto set his hand, and the Company has
caused this Employment Agreement to be executed in its name and on its behalf by
its authorized representative, all as of the day and year first above written.
 
RADIO ONE, INC.,
a Delaware corporation
 


By:    /s/  Peter D. Thompson           
 
Name: Peter D. Thompson
Title: Chief Financial Officer                      




EXECUTIVE:
 
 
                                                                                 /s/ 
  Alfred C. Lggins III         
                                                                                         Alfred
C. Liggins III
 
 